                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

 JOHN T. WILLIAMS,                              )
                                                )        Case No. 1:20-cv-328
        Plaintiff,                              )
                                                )        Judge Travis R. McDonough
 v.                                             )
                                                )        Magistrate Judge Christopher H. Steger
 RICHARD SULLIVAN,                              )
                                                )
        Defendant.                              )


                                            ORDER


       Plaintiff filed this pro se action on October 21, 2020 (Doc. 1) and subsequently filed an

application to proceed in forma pauperis (Doc. 4). On April 19, 2021, United States Magistrate

Judge Christopher H. Steger issued a report and recommendation, recommending the Court

dismiss the complaint without prejudice for lack of subject-matter jurisdiction. (Doc. 7.)

Magistrate Judge Steger also recommended that the Court deny the application to proceed in

forma pauperis as moot. (Id.) Plaintiff did not timely object to the report and recommendation.

       After reviewing the record and the applicable law, the Court agrees with the magistrate

judge’s findings of fact, conclusions of law, and recommendation. Therefore, the Court

ACCEPTS and ADOPTS the report and recommendation (Doc. 7) pursuant to 28 U.S.C.

§ 636(b)(1), and ORDERS that the action be DISMISSED WITHOUT PREJUDICE and that

Plaintiff’s application for leave to proceed in forma pauperis (Doc. 4) be DENIED AS MOOT.

       AN APPROPRIATE JUDGMENT WILL ENTER.

                                             /s/ Travis R. McDonough
                                             TRAVIS R. MCDONOUGH
                                             UNITED STATES DISTRICT JUDGE




Case 1:20-cv-00328-TRM-CHS Document 8 Filed 05/06/21 Page 1 of 1 PageID #: 36
